           Case 1:19-cr-01614-JB Document 36 Filed 11/06/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
                    Plaintiff,

vs.                                                   Case No: 19-CR-1614 JB


MATEO MAESTAS,
                              Defendant.


     DEFENDANT’S UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

        COMES NOW, Defendant MATEO MAESTAS, by and through his counsel of record,

The Law Office of Ahmad Assed & Associates (Ahmad Assed, Esq., Richard J. Moran, Esq., &

Britany Schaffer, Esq.) and hereby respectfully moves the Court for an order continuing the

Sentencing Hearing currently scheduled for December 3, 2019 at 3:30 p.m. before the Court

(Doc. 35), and associated deadlines by forty-five (45) days. As grounds, Defendant states:

1.      On June 12, 2019, an indictment was filed in which Mr. Maestas was charged with

Involuntary Manslaughter in violation of 18 U.S.C. §§1153 and 1112 (Doc. 15);

2.      On September 5, 2019, Mr. Maestas entered into a plea agreement in this matter (Doc.

32);

3.      On September 24, 2019, the Court entered an order in this matter setting a Sentencing

Hearing for December 3, 2019 (Doc. 35);

4.      On October 1, 2019, a Pre-Sentence Report interview was conducted with Mr. Maestas.

At the time of this filing, the Pre-Sentence Report has not yet been received in this matter.

Counsel for Defendant submits that insufficient time remains for review of the PSR, to file any

objections to the PSR, and to file a sentencing memorandum on behalf of Mr. Maestas before the

currently scheduled Sentencing Hearing;
           Case 1:19-cr-01614-JB Document 36 Filed 11/06/19 Page 2 of 3



5.     Due to the date of the current Sentencing Hearing being in close proximity to the

Christmas Holiday season, Mr. Maestas additionally requests that the Sentencing Hearing be

continued so that he may spend the holiday season with his family;

6.     AUSA Nicholas Marshal was contacted and is unopposed to continuing the Sentencing

Hearing and all associated deadlines by forty-five (45) days;

7.     Thus, good grounds exist for continuing the Sentencing Hearing and all associated

deadlines by forty-five (45) days pursuant to US v Toombs, 574 F.3d 1268 (10th Cir. 2009);

8.     Pursuant to 18 U.S.C. §3161(h)(7)(A), the Defendant’s stated need for a continuance is in

the best interests of justice and outweighs the best interests of the public and the Defendant in a

speedy trial. Pursuant to 18 U.S.C. §3161(h)(7)(B)(iv), continuing the Sentencing Hearing and

all associated deadlines by forty-five (45)) days will allow the reasonable time necessary for the

completion of the Pre-Sentence Report; for counsel to review the PSR and to meet with the

Defendant in review of the PSR; to determine what, if any, objections need to be filed; and for

further effective preparation for sentencing;

9.     The parties respectfully request that the Court find, pursuant to 18 U.S.C. §3161(h)(7)(A)

that, if the Court grants this motion, all time between the date of the order granting the

continuance to the next hearing date be excluded for purposes of the Speedy Trial Act;

10.    Based upon a balancing of those considerations, the interests of the parties would not be

prejudiced by the continuance. Indeed, the interests of justice would be substantially advanced

by continuing sentencing and all associated deadlines for forty-five (45) days for the reasons set

forth above;

11.    Counsel also respectfully submits that continuing sentencing and all associated deadlines

for forty-five (45) days as requested herein is necessary to provide effective assistance of counsel




                                                  2
           Case 1:19-cr-01614-JB Document 36 Filed 11/06/19 Page 3 of 3



to Defendant and to provide due process to the Defendant by allowing for completion of the PSR

review process.

     For the foregoing reasons, the Defendant respectfully requests that the Court enter an Order

continuing the Sentencing Hearing currently scheduled for December 3, 2019 at 3:30 p.m. before

the Court (Doc. 35) for a period of at least forty-five (45) days and extending all associated

deadlines accordingly.



                                                          Respectfully Submitted,

                                                           /s/ Ahmad Assed
                                                           Ahmad Assed & Associates
                                                           Ahmad Assed, Esq.
                                                           Richard J. Moran, Esq.
                                                           Britany Schaffer, Esq.
                                                           818 5th St. NW
                                                           Albuquerque, NM 87102
                                                           Phone: (505) 246-8373
                                                           Fax: (505) 246-2930
                                                           Attorney for Mateo Maestas


I HEREBY CERTIFY that a true and correct
copy of the foregoing was delivered electronically
to parties of record, via the CM/ECF system,
on this 6th day of November, 2019.

      /s/                         .
Ahmad Assed, Esq.
Attorney at Law




                                                 3
